DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed on 12/21/21 has been entered. As directed by amendment, claims 3-6 and 8 are amended, and claims 12-20 are newly added. Applicant’s amendments to claims have overcome 112(b) rejection previously set forth in the non-final office action mailed on 9/22/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (Honda US 20130070072) does not disclose, with respect to Claim 1, a mask configured to restrict sideward emission of the illumination light from the illumination window, wherein the mask has a shape inclined with respect to the longitudinal axis direction so as to increase a quantity of the illumination light emitted toward the second projecting portion from a distal end side toward a proximal end side of the distal end portion of the insertion portion. Rather, Honda discloses an endoscope (an endoscope 2) comprising: an insertion portion (insertion portion 4) configured to be inserted into a subject (Fig.1); a first projecting portion disposed on a distal end portion of the insertion portion (Fig.2, a cylindrical distal end portion 10 projecting in a cylindrical shape) in a projecting manner along a longitudinal axis direction of the insertion portion (Fig.2, insertion portion 4); a second projecting portion disposed on the distal end portion of (Fig.2, supporting member 18 is provided to project from the distal end face) at a position adjacently to the first projecting portion (Fig.2), the second projecting portion being disposed in a projecting manner (Fig.2, supporting member 18 is provided to project from the distal end face) along the longitudinal axis direction of the insertion portion (Fig.2, insertion portion 4); an illumination window (Fig.2, side-view illumination window 14 and side-view observation window 13)  disposed on an outer peripheral surface side of the first projecting portion (Fig.2, a cylindrical distal end portion 10 projecting in a cylindrical shape), the illumination window (Fig.2, side-view illumination window 14 and side-view observation window 13) being disposed about an axis along the longitudinal axis direction (Fig.2) of the insertion portion (insertion portion 4), the illumination window (Fig.2, side-view illumination window 14 and side-view observation window 13)  having a light emitting surface from which an illumination light for illuminating an inside of the subject is emitted in a direction which includes a sideward direction of the insertion portion (Fig.2, [0046] side-view observation window 13 is formed in an annular shape to set an observation visual field near an entire circumference along a circumferential direction of a side surface of a cylindrical shape to observe a direction of the side surface). Claims 12 and 20 are allowable at least for the same reason as stated above for claim 1. Claims 2-11 are dependent from Claim 1, and Claims 13-19 are dependent from Claim 12 and similarly allowable over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795